Citation Nr: 1814595	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected bilateral knee disabilities prior to July 26, 2015.

2.  Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease of the right knee from July 26, 2015.

3.  Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease of the left knee from July 26, 2015.

4.  Entitlement to an effective date earlier than January 26, 2011, for the grant of entitlement to service connection for degenerative joint disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's claims with respect to higher ratings for his knee disabilities have been separated into three distinct claims to reflect developments since the initiation of the appeal.  In short, the Veteran was assigned an initial 10 percent rating effective January 26, 2011, which encompassed both knees.  Subsequently, the RO granted separate 10 percent ratings for each knee effective July 26, 2015.  The Veteran seeks higher ratings for all periods on appeal.

In, September 2015, the Veteran waived agency of original jurisdiction (AOJ) consideration of pertinent evidence added to the claims file subsequent to the most recent supplemental statement of the case.  Therefore, the Board may proceed to the merits and consider such evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  During the period prior to July 26, 2015, the Veteran's service-connected bilateral knee disability, diagnosed as degenerative joint disease, manifested in pain with associated functional impairments, but the degenerative joint disease did not "affect the motion of the joint" and there was not satisfactory evidence of painful motion.

2.  Medical evidence first establishes on July 26, 2015, that the Veteran's service-connected right knee disability manifested in flexion limited to, at most, 130 degrees; no limitation on extension; painful motion that did not result in functional loss; with functional impairments including limitations on repetitive squatting, stooping for heavy lifting, and prolonged periods of walking or running.

3.  Medical evidence first establishes on July 26, 2015, that the Veteran's service-connected left knee disability manifested in flexion limited to, at most, 125 degrees; no limitation on extension; no limitation on extension; painful motion that did not result in functional loss; with functional impairments including limitations on repetitive squatting, stooping for heavy lifting, and prolonged periods of walking or running.

4.  The Veteran first filed a claim of entitlement to service connection for a bilateral knee disability in February 2005, and this claim was finally denied in a July 2005 rating decision, which he did not appeal.

5.  The Veteran's January 26, 2011, claim was his first claim of entitlement to service connection for a knee disability subsequent to the July 2005 denial.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral knee degenerative joint disease were not met or approximated prior to July 26, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2017).

2.  The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease were not met or approximated on or after July 26, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2017).

3.  The criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease were not met or approximated on or after July 26, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2017).

4.  The criteria for an effective date earlier than January 26, 2011, for the grant of service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Increased Rating:  Bilateral Knees

The Veteran asserts that he is entitled to an initial rating in excess of the single 10 percent rating assigned for both knees prior to July 26, 2015.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis may be rated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In the absence of limitation of motion, a 10 percent rating should be assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating is warranted in the absence of limitation of motion if, in addition to the 10 percent criteria, there are occasional incapacitating exacerbations.

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The claims file contains medical records and the results of VA examinations performed in August 2011 and in July 2015.  The initial, single 10 percent rating for both knees was applicable from the date of service connection (January 26, 2011) until the date of the July 2015 examination.  This section will focus on an evaluation of the medical evidence during that period.

The August 2011 VA examiner reported range of motion of 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a.  The examiner specifically opined that the Veteran did not have crepitation, clicks, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, locking, effusions, inflammation, or flare-ups of either knee.  The examiner did note "other symptoms" of "pops".  In addition, the examiner noted pain, but specifically opined that "the condition [does not] affect the motion of the joint."  The examiner also noted that there was not objective evidence of pain with active motion of either knee.  The examiner stated that "ROM not limited by pain, weakness, fatigue, incoordination, or lack of endurance with 3 repetitions of motion or flares."  Therefore, the Veteran had no limitation of motion, and painful motion was not objectively confirmed by swelling, muscle spasm, satisfactory evidence of painful motion, or other symptoms attributable to the degenerative joint disease.

The available medical records from this period do not otherwise establish, to the standard of at least as likely as not, that the Veteran had any symptoms or limitations other than those identified by the VA examiner.  In fact, the record is quite sparse regarding medical treatment for or objective examination of the knees during this period.  Private treatment records document some treatment, but do not indicate symptoms other than those indicated by the VA examiner.  See, e.g., June 2013 Private Progress Note (documenting range of motion of 0 to 130 degrees, no effusion, no abnormal ligamentous laxity, and some "medial joint line tenderness", notes that "knee symptoms are unchanged" from prior examinations, and provides a diagnosis of bilateral knee chondromalacia).  An August 2014 examination by the private provider revealed no abnormalities on palpation or with respect to stability, tenderness, effusion, erythema, or range of motion (reported as "full" on both passive and active).  June 2015 x-rays by the private provider were "normal".

Resolving all doubt in favor of the Veteran, the evidence establishes that the Veteran had degenerative joint disease confirmed by x-rays during this period that caused pain, but did not result in limitation of motion that was objectively confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  Any limited motion shown was not to the level of it being compensable under DC 5260 or 5261.  Therefore, it was appropriate to rate the condition under DC 5003 for degenerative arthritis.  A single, 10 percent rating for both knees is the correct rating under the facts of this case.

The evidence is not in equipoise, but is against the Veteran's claim of entitlement to a rating in excess of 10 percent during this period.  Gilbert, 1 Vet.App. 49, 53-56 (1990).  Entitlement to an initial rating in excess of 10 percent disabling prior to July 26, 2015, for bilateral knee disabilities is denied.

II.  Increased Rating:  Right Knee for Period Beginning July 26, 2015 

The Veteran asserts that his right knee condition has worsened since the initial rating and warrants a rating higher than the separate 10 percent rating in effect since July 26, 2015.

The legal standards have been set forth above.

The evidence directly relevant to the knee claims during this period consists primarily of the Veteran's statements, a July 2015 VA examination, and private treatment records reflecting treatment and diagnostic imaging performed in August 2015.

The Veteran's opinions have been considered in the context of the medical opinions, but are not competent evidence of the clinical significance of his observable symptoms.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.

The July 2015 VA examination revealed range of motion of 0 to 130 degrees for the right knee with pain that did not result in functional loss.  There was no evidence of pain with weight bearing, but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, the examiner noted "TTP bilateral medial and lateral knee joint lines.  Medial worse than lateral."  There was also evidence of crepitus.  There was not additional loss of range of motion after three repetitions.  The examination was consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The examiner noted that pain limited functional ability with repeated use over a period of time and during flare-ups.  The examiner was not able to describe the limitation in terms of range of motion.  He further noted that limitation of motion was the only factor, other than pain, contributing to the disabling effect of the Veteran's right knee condition.

The July 2015 VA examiner further found that there was no muscle weakness, lateral instability, recurrent subluxation, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairments.  The Veteran, at the time of the exam, was being "worked up for meniscal tear on the right."  McMurray's testing was positive, but MRI was necessary to confirm the diagnosis.

The examiner opined that the Veteran's knee condition limits him from activities that require repetitive squatting and stooping for heavy lifting, as well as other strenuous activities that require prolonged periods of walking or running due to the "current knee pain issues especially during flare-ups or when pain increases with repetitive use."
Private treatment records include diagnostic imaging results.  An August 2015 MRI showed "an oblique tear to the posterior horn and body of the medial meniscus with extension to the inferior articular margin."  The MRI also revealed mild to moderate strain of the medial collateral ligament and mild to moderate chondromalacia in the medial compartment.

In short, the most relevant and persuasive evidence of record demonstrates that the Veteran did not have compensable recurrent subluxation or lateral instability (DC 5257), semilunar dislocated cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259), limitation of motion (DCs 5260 and 5261), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).  While the August 2015 MRI does indicate a tear of the medial meniscus, medial collateral ligament strain, and mild to moderate chondromalacia, the symptom associated with each of these conditions was pain.  This symptom and its functional effects are reflected in the VA examiner's finding of pain that affected the Veteran's range of motion.  The limitation on the Veteran's range of motion, as just noted, was not sufficient to warrant a compensable rating under DC 5260 or DC 5261.  However, under DC 5003, the painful motion combined with the x-ray evidence of arthritis warrants a 10 percent rating for the right knee.  To award any additional or separate rating for the meniscal tear due to the symptom and the functional limitations associated with that pain would, under the circumstances of this case, constitute improper pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Therefore, the Veteran is entitled to a separate 10 percent rating for his right knee under DC 5003 beginning July 26, 2015, the date the evidence first indicated limitation of motion accompanied by objective evidence of painful motion.  The greater weight of the evidence is against awarding any separate or higher rating for the Veteran's right knee condition.  The claim of entitlement to a rating in excess of 10 percent disabling for the Veteran's service-connected right knee disability is denied.


III.  Increased Rating:  Left Knee for Period Beginning July 26, 2015 

The Veteran asserts that his left knee condition has worsened since the initial rating and warrants a rating higher than the separate 10 percent rating in effect since July 26, 2015.

The legal standards and evidence applicable to both knees have been set forth above.

With respect to the left knee, the July 2015 VA examination revealed range of motion of 0 to 125 degrees for the right knee with pain that did not result in functional loss.  There was no evidence of pain with weight bearing, but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, the examiner noted "TTP bilateral medial and lateral knee joint lines.  Medial worse than lateral."  There was also evidence of crepitus.  There was not additional loss of range of motion after three repetitions.  The examination was consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The examiner noted that pain limited functional ability with repeated use over a period of time and during flare-ups.  The examiner was not able to describe the limitation in terms of range of motion.  He further noted that limitation of motion was the only factor, other than pain, contributing to the disabling effect of the Veteran's right knee condition.

The July 2015 VA examiner further found that there was no muscle weakness, lateral instability, recurrent subluxation, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairments.  The Veteran had a meniscal tear in the left knee.  The examiner did not discuss the symptoms, but declined to check the boxes for dislocation or frequent episodes of joint "locking," joint pain, or joint effusion.  In other words, the report on the examination indicates that the Veteran's left knee symptoms consisted of a limitation of motion, painful motion, and associated functional limitations (e.g., limitations on squatting, stooping, lifting heavy objects) without identifying any symptoms specifically related to the meniscal tear (as opposed to overlapping symptom of pain and limitation of motion, which symptoms are not directly linked with the meniscal tear).

The examiner opined that the Veteran's knee condition limits him from activities that require repetitive squatting and stooping for heavy lifting, as well as other strenuous activities that require prolonged periods of walking or running due to the "current knee pain issues especially during flare-ups or when pain increases with repetitive use."

In short, the most relevant and persuasive evidence of record demonstrates that the Veteran did not have compensable recurrent subluxation or lateral instability (DC 5257), semilunar dislocated cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259), limitation of motion (DCs 5260 and 5261), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).  The symptoms and functional effects of the Veteran's meniscal tear are not differentiated from the VA examiner's finding of pain that affected the Veteran's range of motion.  The limitation on the Veteran's range of motion, as just noted, was not sufficient to warrant a compensable rating under DC 5260 or DC 5261.  However, under DC 5003, the painful motion combined with the x-ray evidence of arthritis warrants a 10 percent rating for the right knee.  To award any additional or separate rating for the meniscal tear due to the symptom of pain and the functional limitations associated with that pain would, under the circumstances of this case, constitute improper pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Therefore, the Veteran is entitled to a separate 10 percent rating for his left knee under DC 5003 beginning July 26, 2015, the date the evidence first indicated limitation of motion accompanied by objective evidence of painful motion.  The greater weight of the evidence is against awarding any separate or higher rating for the Veteran's left knee condition.  The claim of entitlement to a rating in excess of 10 percent disabling for the Veteran's service-connected left knee disability is denied.

The Board notes that, due to the separate 10 percent ratings for the right and left knees assigned under DC 5003 based on limitation of motion with objective evidence of painful motion, the single rating for both knees under DC 5003 was no longer warranted as of July 26, 2015, when the separate ratings became effective.

IV.  Entitlement to an Earlier Effective Date:  Bilateral Knees

The Veteran asserts that he is entitled to an effective date earlier than January 26, 2011, for service connection for his bilateral knee disabilities.

The Veteran filed a claim in February 2005 which was denied in July 2005.  The Veteran did not appeal the July 2005 denial or submit new evidence within one year of that rating decision, so it became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

The Veteran has not argued that he filed a claim prior to January 26, 2011, other than the February 2005 claim which was denied.  His argument has been that the February 2005 claim should have been granted, rather than that he filed an earlier, unadjudicated claim.  The Board may not reconsider or reverse a prior, unappealed, final rating decision absent particularized pleadings and showing of "clear and unmistakable error."  See 38 C.F.R. § 20.1403; Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Where, as here, the Veteran has not made the required pleadings and showings, the assignment of the effective date is governed by the usual rules.

The Veteran filed his next claim in January 26, 2011.  Because it was made subsequent to a prior, final denial of the claim, the 2011 claim was a claim to reopen.  The effective date for a reopened claim, after a final disallowance, is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2017).

The date of the claim to reopen is the same as the currently assigned effective date: January 26, 2011.  Therefore, the Veteran does not meet (and cannot meet) the criteria for establishing an effective date prior to January 26, 2011, for the grant of service connection for bilateral knee disabilities.  38 C.F.R. § 3.400(q)(2), (r) (2017) (effective date of a reopened claim is the date of claim or date entitlement arose, whichever is later).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.

V.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board need not to discuss VA's compliance with the duties to notify and assist.

















	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent disabling for service-connected bilateral knee disabilities is denied prior to July 26, 2015.

Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease of the right knee from July 26, 2015, is denied.

Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease of the left knee from July 26, 2015, is denied.

Entitlement to an effective date earlier than January 26, 2011, for the grant of entitlement to service connection for degenerative joint disease of the bilateral knees, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


